Citation Nr: 1137559	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a brain tumor due to radiation exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This matter was last before the Board of Veterans' Appeals (Board) in May 2010 on appeal of a June 2008 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Portland, Oregon. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

The Veteran's brain tumor was not incurred as a result of any incident of active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a brain tumor are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was advised in an April 2008 letter of the evidence necessary to substantiate a claim for service connection. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment as well as various research articles submitted by the Veteran. The RO contacted the U.S. Army Dosimetry Center for any records of the Veteran's exposure to ionizing radiation, but was informed in April 2008 that no such records were available. In April 2011, the Director of Environmental Agents Service (DEAS) responded to a request by the Under Secretary for Health for a dose estimate for the Veteran's in-service radiation exposure. In May 2011, the Director of VA Compensation and Pension Service provided an advisory opinion based on the information and opinion from DEAS. The Veteran was afforded a VA examination in June 2011 and when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports reflect review of the claims file, interview and examination of the Veteran, and evaluation of the medical evidence of record. The Board finds that the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication. 

This claim was remanded in May 2010. The Board directed that the RO/AMC submit relevant documents from the Veteran's claims file to the Under Secretary for Health for the purpose of preparing a dose estimate, to the extent feasible. The DEAS responded to this request in April 2011. Although the response did not provide a specific dose estimate, the DEAS noted that there was no Record of Occupational Exposure to Ionizing Radiation in the Veteran's record, but stated that there was no documentation that the Veteran had been exposed to more than natural background levels. The Board also directed that the Veteran be afforded a VA examination. An examination was conducted in June 2011. The Veteran's representative noted correctly in an August 2011 statement that the Board directed that the claims file be reviewed by a physician with training in oncology and the examination report was signed by a staff physician. However, the Board finds that the development directed in the prior remands has been substantially (italics added for emphasis) completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required). Further, the Board notes that the claims file was reviewed by a physician with expertise in environmental agents (the DEAS) who also provided an opinion. The duty to assist has been met.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Service Connection

The Veteran has contended that he experiences a brain tumor as the result of his in-service experiences. Specifically, he contends that he was exposed to radiation during his service in Wildflecken, Germany at the time of the Chernobyl disaster in April 1986. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr, 21 Vet. App. 303; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2010). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for Veterans who participated in defined radiation-risk activities and have certain diseases. Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As applied to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term "radiation- risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska. See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). Although the Veteran has been diagnosed with brain cancer, he is not a "radiation-exposed Veteran" as defined by statute and is not eligible for presumptive service connection. 38 C.F.R. § 3.309(d)(3)(ii).

The second approach to establishing service connection for a disability claimed to result from ionizing radiation exposure is found in 38 C.F.R. § 3.311. To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. See 38 C.F.R. § 3.311(b)(1)(iii).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2). These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4). Brain tumor is a disease listed in the regulation. 38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service. Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2). In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. Id.

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no evidence suggesting the claimed disability originated during military service, and the Veteran does not contend otherwise. The Veteran contends that his brain tumor is the result of having been exposed to ionizing radiation while stationed in Wildflecken, Germany during and after the Chernobyl disaster. 

The Chernobyl disaster occurred on April 26, 1986 and the Veteran's service personnel records reflect that he was stationed in Wildflecken from November 1985 to March 1988. Chernobyl is located in Ukraine, approximately 1,760 kilometers from Wildflecken, Germany. However, the Veteran has submitted multiple Internet research articles stating that some ionizing radiation from Chernobyl reached Germany. He has also provided two (2) medical opinions indicating that, as a result of his presence in Germany in 1986, he was likely exposed to some radiation from Chernobyl and that radiation exposure increased his risk of developing brain cancer.

As the Veteran is not eligible for the presumptive provisions of 38 C.F.R. § 3.309, but has provided evidence of exposure to ionizing radiation in service and subsequent development of a radiogenic disease that first manifested more than five (5) years after exposure (pursuant to 38 C.F.R. § 3.311(b)(5)(iv), the Board will analyze the claim under the provisions of 38 C.F.R. § 3.311. However, although military service department records show that the Veteran was stationed in Wildflecken during the Chernobyl disaster, the Board finds that the competent and probative medical and other evidence of record is against a finding that his brain tumor is etiologically related to in-service radiation exposure.

After losing consciousness in February 2008 and receiving neurological evaluation, the Veteran was admitted for treatment of a bifrontal brain tumor in March 2008. He underwent a craniotomy with formal left frontal lobectomy without any complications. Pathology of the tumor revealed malignant astrocytoma. Later that month, he submitted claim for service connection stating that he was stationed downwind from Chernobyl during service and developed brain cancer as a result. The RO contacted the U.S. Army Dosimetry Center for any records of the Veteran's exposure to ionizing radiation, but was informed in April 2008 that no such records were available.  

The Veteran submitted a research article, The Other Report on Chernobyl (TORCH), to VA in July 2008. The report states that Germany and several other European nations received one petabecquerel of caesium-137 due to fallout from the Chernobyl disaster. The report noted that caesium-137 levels in wild boar muscle in Germany after the disaster were at an average level of 6,800 Bq/kg and the European Union limit was 600 Bq/kg. The report also discussed cancer incidence (thyroid cancer, leukemia, and other solid cancers), particularly the occurrence of such cancers in children, and stated that "the younger the person exposed, the greater the risk." The Veteran was 22 at the time.

In September 2008 a private oncologist wrote to VA and observed that the Veteran was stationed in Wildflecken West Germany at the time of the Chernobyl disaster and was on guard duty the following week. The letter also states that he had been diagnosed with terminal brain cancer. The oncologist did not explicitly state whether there was an etiological connection between the Veteran's service in Germany and his brain cancer. VA received a letter from the Veteran's private physician in November 2008. The letter observes the Veteran's presence at Wildflecken during and after the Chernobyl event, states that he was likely exposed to an unknown amount of radiation, and states that his radiation exposure is a "risk factor and possibly the cause of" his brain cancer.

In February 2010, the Veteran provided additional research to VA. An Internet article from the European Nuclear Society states that a radioactive cloud from Chernobyl reached Germany on April 29, 1986, three (3) days after the incident. An article (A Short Latency Between Radiation Exposure from Nuclear Plants and Cancer in Young Children) in the International Journal of Health Services states that there was an increase in childhood leukemia in West Germany in later 1986 and in 1987. An epidemiologic review about Chernobyl aftereffects from the Johns Hopkins University School of Hygiene and Public Health stated that, due to radiation from Chernobyl, increased occurrence of thyroid cancer and leukemia is plausible.

The Veteran testified before the below-signed in February 2010. He reported the circumstances of his service and stated that he was in Wildflecken, at a high altitude, during the Chernobyl fallout period. He testified that being at a high altitude likely exposed him to additional radiation.

In May 2010, the Board remanded the Veteran's claim so that pertinent documents could be forwarded to the Under Secretary for Health for preparation of an estimate of the dose of radiation to which the Veteran was exposed pursuant to 38 C.F.R. § 3.311(a)(2)(iii). The Board directed that, subsequent to the preparation of the dose estimate, a VA examiner must review the claims file and examine the Veteran in order to provide a medical opinion as to the likelihood that his brain tumor was the result of in-service radiation exposure.

The RO subsequently provided information about the Veteran's service history and claim to the Compensation and Pension Service. The Director of the Compensation and Pension Service forwarded the information to the Under Secretary for Health and requested a dose estimate and an opinion as to whether or not it was likely that any radiation exposure had resulted in the Veteran's brain tumor. In April 2010, the DEAS responded to that request and observed that there was no available Record of Occupational Exposure to Ionizing Radiation for the Veteran. However, the DEAS's memorandum reflects review of research about Chernobyl radiation and states that the average individual dose to a West German resident during the year following the disaster was 0.007 rem. The DEAS stated that the Veteran did not have any documented exposure over that level and that radiogenic effects are not consistently demonstrated at exposure levels less than 10 rem. 

On the basis of that research, the DEAS opined that the Veteran's brain cancer was not likely attributable to ionizing radiation exposure from Chernobyl. Upon review of the DEAS memorandum, the Director of the Compensation and Pension Service wrote to the Portland RO and opined that there was no reasonable possibility that the Veteran's brain cancer was the result of his radiation exposure during service.

In June 2011, the Veteran was afforded a VA examination. The examiner noted review of the research within the claims file. On the basis of that research and the DEAS opinion, the examiner opined that it was possible, but unlikely, that the Veteran's tumor was caused by radiation from the Chernobyl disaster.

Given the evidence, a grant of service connection would be based on remote possibility rather than a reasonable doubt within the range of probability: there is competent, probative evidence that the Veteran did not receive more than 1 rem of radiation due to the Chernobyl disaster and competent medical evidence indicates that exposure at a level less than 10 rem does not consistently result in any type of cancer. Consequently, after careful application of 38 C.F.R. § 3.102, the Board finds the benefit of the doubt doctrine is not for application in resolution of this appeal.

The question presented in this case is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Competent medical evidence - evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions - is required. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

The Veteran has presented competent medical evidence that radiation from Chernobyl did reach Germany. He has also submitted medical research showing that rates of thyroid cancer and childhood leukemia increased in the years following the disaster. None of the evidence discusses an increased rate of malignant astrocytoma in adults present in Germany at the time of the incident. However, one (1) private medical opinion indirectly supported his claim by simply stating the current diagnosis as well as the circumstances of his service. Another opinion identified radiation from Chernobyl as a risk factor for, and possible cause of, the Veteran's brain tumor. However, neither of these opinions indicates any research into the level of radiation to which the Veteran was likely exposed.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and includes whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Equally important is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The central opinion supporting the question of a nexus between the Veteran's disorder and military service is the November 2008 letter from a family practice physician. The opinion of that physician does not provide any discussion of the amount of radiation to which the Veteran may have been exposed or the level of radiation necessary to increase individual risk for brain cancer. The physician stated that the Veteran was exposed to an "unknown" level of radiation, but concluded that exposure was sufficient to increase his risk for, "and possibly [] cause," his present brain cancer. In this regard, the opinion did not provide a sufficiently clear and well-reasoned rationale, as required by Bloom, 12 Vet. App. 185.  

The Board does not herein suggest that, in order for service connection to be granted, any physician would need to opine that there was a direct causal relationship indicating a conclusive relationship between claimed exposure and the diagnosis in question - the benefit of the doubt doctrine mandates that only an approximate balance of evidence be attained in order for a claim to be granted. Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993). However, here, the clear preponderance of the competent medical evidence of record is against such a relationship. 

The private medical opinions of record do not indicate a competent investigation of his potential radiation exposure as is found in the opinion from the DEAS. The research submitted by the Veteran is not directly relevant as it does not focus on adult brain cancers, but on the possible relationship between radiation exposure and thyroid or childhood cancers. The research also indicates a short latency period exists in the development of such cancers, but the Veteran was diagnosed with brain cancer more than 20 years after the Chernobyl disaster.

The DEAS opinion was based on a review of the pertinent evidence within claims files and additional medical research. The opinion contains a clearly delineated rationale including discussion of the level of radiation to which the Veteran was likely exposed. For this reason, the DEAS opinion has substantially greater probative value than the private medical opinions of record. Further, that opinion is supported by the finding of the Director of the Compensation and Pension Service and the 2011 VA examiner. The Board therefore concludes that this disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.









(CONTINUED ON NEXT PAGE)
In view of the foregoing, the claim for service connection for a brain tumor, claimed as due to in-service radiation exposure, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a brain tumor is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


